Case 16-42695-drd7        Doc 189     Filed 02/03/20 Entered 02/03/20 15:13:20            Desc Main
                                     Document      Page 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MISSOURI

 In re:                                                )
                                                       )
          Glenda Kaye Jackson,                         )         Case No. 16-42695-drd7
                                 Debtor                )

                                   MEMORANDUM OPINION

          Before this Court is the Motion to Redeem Property (the “Motion”) filed by Glenda Kaye

 Jackson (the “Debtor”) pursuant to §722 of the Bankruptcy Code and Bankruptcy Rule 6008. A

 limited objection to the Motion was filed by Wollemi Acquisitions, LLC (the “Creditor”). The

 Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1334(b) and 157(a) and (b). This

 is a core proceeding which this Court may hear and determine pursuant to 28 U.S.C. §157(b)(2)(A)

 and (O). For the reasons that follow, the Motion is denied.

                                    I.     FACTUAL BACKGROUND

          The facts recited below have been stipulated by the parties. The Debtor filed her Chapter

 13 bankruptcy petition in September of 2016. In her Schedules, she lists a property interest in a

 2014 Kia Forte (the “Vehicle”) secured by a lien held by Santander Consumer USA (“Santander”).

 In her confirmed plan, the Debtor proposed to pay Santander $8,813.76 at the Trustee’s rate of

 interest, with the remaining debt to be treated as unsecured. Santander filed a claim in the total

 amount of $21,328.42, secured by the Vehicle (the “Claim”), and subsequently transferred it to the

 Creditor.

          The Vehicle sustained hail damage after the filing of the bankruptcy. In April of 2019, it

 was damaged further when another vehicle hit it. In June of 2019, the Debtor filed a motion to

 convert her case to Chapter 7, and it was granted soon after.




                                                  1
Case 16-42695-drd7             Doc 189       Filed 02/03/20 Entered 02/03/20 15:13:20                         Desc Main
                                            Document      Page 2 of 8



          In her Motion, the Debtor seeks to redeem the Vehicle for a total of $529.51. This is

 derived by applying the principal amount the Chapter 13 Trustee paid to the Creditor before the

 case was converted, $3,324.84, to the Debtor’s value of the Vehicle on the date of conversion,

 $3,854.35.

          Throughout the proceeding, the Debtor has maintained insurance on the Vehicle. The

 Debtor has not made an insurance claim on the damage to the Vehicle.

                                                    II.       DISCUSSION

          The parties have agreed that two issues of law must be resolved:

          1) whether, when calculating the amount due to redeem the Vehicle, the redemption value

               should be reduced by payments to principal that Creditor received from the Trustee

               before the case was converted; and

          2) whether the redemption value of the Vehicle may be reduced due to damage sustained

               before the case was converted, where the Debtor has not submitted an insurance claim

               on that damage.1

 A.       Should the value to redeem the Vehicle be reduced by the payments disbursed to the
          Creditor by the Chapter 13 Trustee?

          With respect to the first issue articulated above, the Creditor contends that the redemption

 value should not be reduced by payments it received from the Trustee prior to conversion, relying

 on the language of §348(f). The Debtor takes the opposing view.

          Section 348(f) provides in part:



          1
            As a threshold matter, the Creditor mentioned on page 2 of its brief the issue of whether valuation of property
 in a chapter 13 applies to a converted chapter 7. The answer is unequivocally “No.” Bankruptcy Code §348(f)(1)(B)
 expressly states that valuations of property apply only to cases that were converted to chapter 11 or 12, but not to cases
 converted to chapter 7. Upon conversion of a case from chapter 13 to chapter 7, the statute places the parties in the
 same position regarding the valuation of property as if the debtor initially filed a chapter 7 case in which no valuation
 had yet occurred. In re Martinez, 2015 WL 3814935 (Bankr. D.N.M. June 18, 2015), *7.


                                                             2
Case 16-42695-drd7       Doc 189    Filed 02/03/20 Entered 02/03/20 15:13:20               Desc Main
                                   Document      Page 3 of 8



    (1) Except as provided in paragraph (2), when a case under chapter 13 of this title is
        converted to a case under another chapter under this title –

        (B) valuations of property and of allowed secured claims in the chapter 13 case
        shall apply only in a case converted to a case under chapter 11 or 12, but not in a
        case converted to a case under chapter 7, with allowed secured claims in cases under
        chapters 11 and 12 reduced to the extent that they have been paid in accordance
        with the chapter 13 plan; and

        (C) with respect to cases converted from chapter 13 –

                (i)    the claim of any creditor holding security as of the date of the filing
                       of the petition shall continue to be secured by that security unless
                       the full amount of such claim determined under applicable
                       nonbankruptcy law has been paid in full as of the date of conversion,
                       notwithstanding any valuation or determination of the amount of an
                       allowed secured claim made for the purposes of the case under
                       chapter 13….

         This is a significant departure from the pre-BAPCPA version of §348(f), which

read:

         (1) Except as provided in paragraph (2), when a case under chapter 13 of this title
             is converted under another chapter under this title –

             (B) valuations of property and of allowed secured claims in the chapter 13 case
             shall apply in the converted case, with allowed secured claims reduced to the
             extent that they have been paid in accordance with the chapter 13 plan.

        As noted by the Creditor, the pre-BAPCPA version specified that, for purposes of

 valuation, allowed secured claims in a chapter 13 were to carry through to any converted case,

 with the valuation reduced by payments made pursuant to the plan. In contrast, the amended

 version of §348(f) explicitly states that valuations of allowed secured claims will not apply to a

 case converted to chapter 7. The logical consequence of that exclusion is that the “new” valuation

 in the chapter 7 will not take into account payments disbursed to the secured creditor in the

 previous chapter 13 case. In other words, it is implicit from the language carving out chapter 7




                                                 3
Case 16-42695-drd7        Doc 189     Filed 02/03/20 Entered 02/03/20 15:13:20                Desc Main
                                     Document      Page 4 of 8



 cases that the payments made previously made by the chapter 13 trustee are irrelevant to the

 valuation of the secured claim.

        Several courts have relied on this revision in concluding that an allowed claim can no

 longer be reduced by payments made in a chapter 13 case. In In re Maynard, 2016 WL 3135069

 (Bankr. N.D. Ohio May 25, 2016), for example, the chapter 13 debtors’ confirmed plan provided

 for cramdown on the creditors whose claims were secured by two vehicles. About a year and a

 half after filing bankruptcy, the debtors converted their case to chapter 7 and sought to redeem the

 vehicles for the amounts already paid to the creditors during the chapter 13 proceeding. The

 disbursements were sufficient to cover the secured portions of the debt, but not the unsecured

 portions.   The court denied the debtor’s motions to redeem as proposed. Citing the 2005

 amendment to §348(f), the court stated that “[n]o longer does the determination of [an] allowed

 secured claim carry through to chapter 7, nor is that claim reduced by the payments in chapter 13.

 Moreover, the creditor retains the lien unless the full amount of the claim, as determined under

 nonbankruptcy law, was paid.” Id. at *4 (citing In re McGregor, 449 B.R. 468 (Bankr. D.S.C.

 2011)). See also In re Nance, 2013 WL 2897527 (Bankr. M.D.N.C. June 12, 2013), *7 (“[T]he

 new provisions of 11 U.S.C. §348 under BAPCPA mandate that [the creditor] prevails in that the

 allowed secured claim may not be reduced pursuant to payments made in the chapter 13 case and

 the lien is not extinquished.”). The Court notes that in this case, the full amount of the Creditor’s

 claim was not in fact paid, and as a result, the Creditor retains its lien on the Vehicle.

        The Debtor cites several cases in support of her argument that payments distributed by the

 chapter 13 trustee should be applied to the redemption amount after conversion to chapter 7, but

 the decisions rely on the pre-BAPCPA version of §348(f). They are, therefore, not applicable.

 The Debtor also acknowledges that there have been changes to the operative statutes over the years



                                                    4
Case 16-42695-drd7        Doc 189    Filed 02/03/20 Entered 02/03/20 15:13:20              Desc Main
                                    Document      Page 5 of 8



 but none that contradict her position. That is simply untrue. It is abundantly clear from the plain

 language of the current version of §348(f) that the redemption value is not to be reduced by

 payments made to the secured creditor under the previous chapter 13.

        As the Creditor asserts, this result is in line with public policy. The Debtor owed over

 $21,000 on the car loan at the time of the chapter 13 filing. She drove the Vehicle for more than

 two and a half years before converting her case to chapter 7. During that period, the Trustee

 distributed a total of $4,050, inclusive of interest, to the Creditor, or approximately $126.56 per

 month. The Creditor’s contention that these should be viewed as adequate protection payments

 instead of credits to the redemption value is logical. The Creditor is also correct in its assessment

 that if the Debtor had dismissed her chapter 13 and filed a new chapter 7, she would not be entitled

 to reduce the redemption amount by the payments made in the previous chapter 13 case. As noted

 above, the underlying policy is that the parties should be in the same position they would be in had

 the Debtor simply filed a chapter 7 on the date of conversion. In addition, applying chapter 13

 disbursements would be tantamount to the debtor redeeming the property in installments rather

 than with a lump sum payment, contrary to the law in this District and others. See In re Tucker,

 158 B.R. 150 (Bankr. W.D. Mo. 1993); In re Burba, 42 F.3d 1388 (6th Cir. 1994) (“[T]he ‘lump

 sum rule’ precludes a Chapter 7 debtor in a converted case from redeeming collateral for the

 stripped down value determined under the payment plan in Chapter 13, because this plan would

 have been an impermissible installment redemption under Chapter 7.”). If Chapter 13 debtors

 were allowed to effectively redeem by installment, they would be incentivized to convert to

 Chapter 7 as soon as the allowed secured claim was paid, thus encouraging abuse of the bankruptcy

 process and defeating the expectations of unsecured creditors who may not yet have received any

 payments under the Chapter 13 plan. Id.



                                                  5
Case 16-42695-drd7       Doc 189     Filed 02/03/20 Entered 02/03/20 15:13:20             Desc Main
                                    Document      Page 6 of 8



 B.      Should the redemption value reflect the Vehicle’s value had its damage been repaired?

        With respect to the second issue regarding the redemption value in light of the fact that the

 Debtor has not submitted an insurance claim on the damaged Vehicle, the Creditor argues that the

 redemption value should be increased by the insurance proceeds (less the deductible) if the Debtor

 had made a claim or, put another way, that the Vehicle should be valued as though the repairs had

 been made. This Court agrees for several reasons.

        Pursuant to §722, to redeem personal property, a debtor must pay the lienholder “the

 amount of the allowed secured claim of such holder that is secured by such lien in full at the time

 of redemption.” An allowed claim is secured “to the extent of the value of [the] creditor’s interest

 in the estate’s interest in such property….” 11 U.S.C. §506(a)(1). That value should be determined

 in light of the purpose of the valuation and of the proposed disposition or use of the property. Id.

 The proper method of valuation for a chapter 7 debtor is the replacement value of the collateral,

 which is defined as the price a retail merchant would charge for property of that kind considering

 the age and condition of the property at the time value is determined. 11 U.S.C. §506(a)(2).

        The Debtor is correct when she states that the Code does not require the Court to consider

 what the condition of the collateral could have been if it had been repaired or improved, but

 relevant case law demonstrates that the Court may take that into account in determining redemption

 value. See, e.g., In re Van Holt, 28 B.R. 577 (Bankr. W.D. Mo. 1983)(when debtors who received

 insurance proceeds failed to repair the damaged vehicle, court concluded that the vehicle’s value

 must be enhanced by the amount of the proceeds).

        The appropriate time for valuing collateral for purposes of redemption is the date the

 motion to redeem is filed or, if contested, the hearing date on the motion. In re Podnar, 307 B.R.

 667 (Bankr. W.D. Mo. 2003). An earlier date might be appropriate if the creditor demonstrates



                                                  6
Case 16-42695-drd7         Doc 189    Filed 02/03/20 Entered 02/03/20 15:13:20             Desc Main
                                     Document      Page 7 of 8



 undue delay, negligence or other inequitable acts of the debtor which unfairly decreases the value

 of the collateral. Id. at 673.

         Although the Creditor does not explicitly accuse the Debtor of acting in bad faith by not

 filing an insurance claim, it does contend that failing to do so for damage sustained to the Vehicle

 she seeks to redeem is an example of acting in a manner that inequitably decreases the Vehicle’s

 value. The Debtor asserted in her brief that she did not file an insurance claim because she could

 not afford the deductible while she was struggling to fund her chapter 13 plan. However, that

 “fact” was noticeably absent from the parties’ Joint Stipulation of Facts, and the Debtor presented

 no evidence whatsoever to support this assertion. This Court agrees with the Creditor that a debtor

 who chooses not to submit an insurance claim on damage to collateral should not be able to reap

 the benefits of his or her inaction. If that were allowed, it would create a windfall in favor of the

 debtor who could redeem the property at a lower value, then collect the insurance proceeds and

 repair the damaged property, and enjoy the enhanced value at the expense of the lienholder.

 Therefore, the “as is” value of the Vehicle (that is, a reduced value due to damage sustained after

 the filing of the chapter 13 but before the case was converted to chapter 7) is not the proper

 valuation for redemption purposes.

                                           III.    CONCLUSION

         Pursuant to §348(f) as amended by BAPCPA, an allowed secured claim can no longer be

 reduced by payments made in accordance with a chapter 13 plan. This is consistent with the policy

 underlying the requirement that the redemption amount be paid in a lump sum. Accordingly, the

 value of the Vehicle for purposes of redemption cannot be reduced by the amount the Creditor has

 received from the chapter 13 Trustee. Additionally, §722 requires a debtor who wants to redeem

 personal property to pay the lienholder the allowed amount of the secured claim in full as



                                                  7
Case 16-42695-drd7        Doc 189     Filed 02/03/20 Entered 02/03/20 15:13:20           Desc Main
                                     Document      Page 8 of 8



 determined by §506(a). In this case, the Debtor did not submit a claim for damages to the insurance

 company, nor did she provide evidence that her inaction was due to her inability to pay the

 deductible. The value of the Vehicle necessarily decreased. To allow the Debtor to redeem the

 Vehicle for the lower amount would create a windfall in her favor at the expense of the Creditor.

 Therefore, the Vehicle should be valued for redemption purposes as if the repairs had been made.

           For the foregoing reasons, the Debtor’s Motion to Redeem Property as proposed is denied.

The Court will schedule a status conference to determine the most expeditious way to resolve this

 matter.



 Date: February 3, 2020                        /s/Dennis R. Dow
                                               THE HONORABLE DENNIS R. DOW
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  8
